DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 3 and Species 1 in the reply filed on 15 December 2020 is acknowledged. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 31 of the substitute specification filed on 27 December 2018, “rations” should be replaced with “ratios”. Also, it appears that “1:1 (pattern 602)” and “3:1 (pattern 606)” should be replaced with “1:1 (pattern 606)” and “3:1 (pattern 602”), respectively. See Figure 6.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:
In line 7, “the metallic pattern” should be replaced with “the first metallic pattern” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a plurality of pattern elements having a predetermined optimal distance therebetween”. The term “optimal” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how one would determine whether the distance between pattern elements is optimal or not. For purposes of examination, claim 7 will be interpreted as reciting “a predetermined distance” rather than “a predetermined optimal distance”.
This same issue is also present in claim 9.
Claim 7 recites the limitation “the non-woven fabric sheet” in line 9. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, and to be consistent with claim 10, claim 7 will be interpreted as reciting “the fabric sheet” rather than “the non-woven fabric sheet”.
This same issue is also present in claim 8.
Claims 8-10 and 12 are rejected based on their dependency from claim 7.
Claim 9 recites “a first metallic pattern”, “a first surface”, “a plurality of pattern elements”, “a predetermined optimal distance”, “a print paste”, “a metallic powder”, and “a fabric sheet”. Claim 9 depends from claim 7, which also recites “a first metallic pattern”, “a first surface”, “a plurality of pattern elements”, “a predetermined optimal distance”, “a print paste”, “a metallic powder”, and “a fabric sheet”. It is unclear whether the corresponding elements are distinct from one another, e.g., whether the first metallic pattern of claim 7 is distinct from the first metallic pattern of claim 9. For purposes of examination, and given the context, claim 9 will be interpreted as though the fabric sheet of claim 7 is the same as the fabric sheet cut from the continuous roll of fabric in claim 9, with the first metallic pattern of claim 9 being the same as the first metallic pattern of claim 7, the first surface of the continuous roll of fabric in claim 9 being the same as the first surface of the fabric sheet in claim 7, etc.
Claim 12 recites “a surface of the first mold half”. Claim 12 depends from claim 7, which also recites “a surface of the first mold half”. It is unclear whether these surfaces are distinct from one another. For purposes of examination, and given the context, claim 12 will be interpreted as reciting “the surface of the first mold half” rather than “a surface of the first mold half”.
Claim 12 recites “faxing the second mold half”. It is unclear what “faxing” means in this context. Given original claims 5 and 6, it appears that claim 12 is meant to recite that the surface of the first mold half faces the second mold half. Claim 12 is being interpreted accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0267771 (“Earnest”).
Regarding claim 7, Earnest discloses a method for producing a foam part (see paragraph 4), comprising:
providing a mold for producing a foam part (the seat cushion mold 10; see Figure 1 and paragraph 18), the mold comprising a first mold half and a second mold half (the two mating halves 12 and 14; see Id.) defining a volume therebetween (see Figure 1), wherein the mold comprises at least one magnet element adjacent to a surface of the first mold half (the magnets 26 embedded in the surface 24 of the mold half 14; see Figure 1 and paragraph 19);
providing a fabric sheet (the reinforcing sheet 22; see Figure 1 and paragraphs 19 and 21) comprising a first metallic pattern printed on a first surface of the fabric sheet (the stripes 30 or the areas 34; see Figures 3 and 4 and paragraphs 21, 22, 25, and 26), wherein the first metallic pattern comprises a plurality of pattern elements having a predetermined optimal distance therebetween (see Figure 3 or Figure 4; see also the corresponding rejection under 35 U.S.C. 112), wherein the metallic pattern comprises a print paste and a metallic powder (see paragraphs 25 and 26), wherein the fabric sheet is structured to be positioned in the mold for producing the foam part such that the first metallic pattern of the non-woven fabric sheet can be operatively coupled with the at least one magnet element of the first mold half of the mold (see Figure 1 and paragraphs 19, 23, 24, and 27); and
Id.).

Regarding claim 9, paragraph 21 of Earnest discloses that the reinforcing sheet 22 can be cut from a roll of nonwoven fabric, and paragraph 32 of Earnest discloses that the magnetic material can be applied to the roll of fabric before the fabric is cut into sheets. See also the corresponding rejection under 35 U.S.C. 112.

Regarding claim 10, Earnest discloses wherein the fabric sheet is formed of a non-woven material (see paragraphs 21 and 29).

Regarding claim 12, Earnest discloses wherein the at least one magnet element is affixed to a surface of the first mold half and faxing the second mold half (see Figure 1 and paragraph 19; see also the corresponding rejection under 35 U.S.C. 112; the magnets 26 are embedded into the surface 24 of the mold half 14 that faces the mold half 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Earnest.
claim 8, Earnest does not explicitly disclose that the fabric sheet further comprises a second metallic pattern printed on a second surface of the non-woven fabric sheet, opposite the first surface. However, Earnest does disclose that magnetic particles can be applied to either side of the reinforcing sheet 22. See paragraph 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the magnetic particles to both sides of the reinforcing sheet 22 if desired since Earnest discloses that applying magnetic particles to either side is appropriate. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). See also MPEP 2144.04(VI)(B), which cites In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN J DERUSSO/Examiner, Art Unit 1744                  

/MARC C HOWELL/Primary Examiner, Art Unit 1774